                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA
                                   PITTSBURGH

FRANCIS BAUER HARRIS,                              )
                                                   )
                Plaintiff,                         )               2:19-CV-00479-CRE
                                                   )
        vs.                                        )
                                                   )
PENNSYLVANIA DEPARTMENT OF                         )
CORRECTIONS, JOHN WETZEL,                          )
                                                   )
COMMISSIONER; DORINA VARNER,                       )
GRIEVANCE COORDINATOR;                             )
SUPERINTENDENT ROBERT GILMORE,                     )
DR. JIN BYUNGHAK, TRACY                            )
SHAWLEY, CORRECTIONAL CARE                         )
SERVICES L.L.C.,                                   )
                                                   )
                Defendants,                        )

                                            ORDER

       AND NOW, this 25th day of March, 2020,

       Upon consideration of Corrections Defendants’ motion to dismiss (ECF No. 7) is granted

in part and denied in part. Defendants’ motion is granted with respect to all of the claims against

the individual Defendants and denied with respect to Plaintiff’s ADA claim against Defendant

DOC. Defendant DOC shall file an Answer by May 1, 2020.


                                                            By the Court:

                                                            s/ Cynthia Reed Eddy
                                                            Chief United States Magistrate Judge
